IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                           NO. AP-76,527



                  EX PARTE LESTER CHARLES SHEPHERD, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. F06-89087-RQ IN THE 204th DISTRICT COURT
                             FROM DALLAS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child younger than fourteen years and sentenced to fifteen years’ imprisonment.

Applicant’s conviction was affirmed on appeal. Shepherd v. State, No. 05-07-01138-CR (Tex.

App.–Dallas, delivered December 23, 2008, no pet.).

        Appellate counsel filed an Anders brief on direct appeal.1 The Applicant alleges that he was

        1
            Anders v. California, 386 U.S. 738 (1967).
                                                                                                       2

deprived of his right to file a pro se brief because counsel never sent him a copy of the trial record

as instructed.

        The trial court has determined, based upon the record, that Applicant never received a copy

of the trial record in this case to enable him to file a pro se brief. We find, therefore, that Applicant

is entitled to the opportunity to file a pro se brief in the appeal of the judgment of conviction in

Cause No. F06-89087-RQ from the 204th Judicial District Court of Dallas County. The trial court

shall provide Applicant a copy of the trial record and any filing deadlines shall run from the date

Applicant receives that record.

        Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).



Delivered: April 6, 2011
Do Not Publish